
	

111 HR 231 IH: To require certain warning labels to be placed on video games that are given certain ratings due to violent content.
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 231
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Mr. Baca (for himself
			 and Mr. Wolf) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To require certain warning labels to be placed on video
		  games that are given certain ratings due to violent content.
	
	
		1.Consumer Product Safety
			 Commission Regulation
			(a)RegulationNot later than 180 days after the date of
			 enactment of this Act, the Consumer Product Safety Commission shall promulgate
			 regulations to require the warning label described in subsection (b) to be
			 placed on the packaging of any video game that is rated T (Teen) or higher by
			 the Electronics Software Ratings Board.
			(b)Warning label
			 contentThe warning label
			 required under a regulation issued under subsection (a) shall be placed in a
			 clear and conspicuous location on the packaging of the applicable video game
			 and shall state: WARNING: Excessive exposure to violent video games and
			 other violent media has been linked to aggressive behavior..
			(c)Video game
			 definedAs used in this Act the term video game
			 means any product, whether distributed electronically or through a tangible
			 device, consisting of data, programs routines, instructions, applications,
			 symbolic languages, or similar electronic information (collectively referred to
			 as software) that controls the operation of a computer or
			 telecommunication device and that enables a user to interact with a computer
			 controlled virtual environment for entertainment purposes.
			
